Citation Nr: 0720471	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative disc and joint disease, L4-5, 
with annular tear, and history of lumbosacral strain.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran s served on active duty from July 1971 to August 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a right shoulder disorder.  

In a May 2004 rating decision the RO granted service 
connection for bilateral hearing loss, with a noncompensable 
(0 percent) disability rating, effective December 5, 2003.  
In an October 2005 rating decision, the RO granted service 
connection for degenerative disc and joint disease, L4-5, 
with annular tear, and history of lumbosacral strain, with an 
initial disability rating of 40 percent, effective December 
5, 2003.  The veteran disagrees with the evaluations 
currently assigned.

The veteran testified at a local RO hearing in September 
2005.  A transcript of the hearing is of record.

The issue of post-traumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a right shoulder 
disorder.

2.  Degenerative disc and joint disease, L4-5, with annular 
tear, and history of lumbosacral strain is manifested by 
chronic pain, limitation of lumbar spine motion, and without 
evidence of ankylosis of the entire thoracolumbar spine.

3.  Bilateral hearing loss is manifested by Level I hearing 
bilaterally.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial disability rating in recess 
of 40 percent for degenerative disc and joint disease, L4-5, 
with annular tear, and history of lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5242 (2006).

3.  The criteria for an initial compensable bilateral hearing 
loss disability rating have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002, December 2005 and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in evidence in his possession 
that would support his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Service Connection 

Right shoulder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends he is entitled to service connection for 
a right shoulder disorder.  The Board has considered the 
veteran's contentions, but the preponderance of the evidence 
is against the claim.  

Service medical records are negative for a right shoulder 
injury.  A clinical record dated in November 1972 noted 
chronic sub scapular pain, especially on the right side.  The 
concurrent physical examination showed good motion, with no 
muscle spasm and mild sub scapular tenderness.  The diagnosis 
was muscle strain.  Service medical records are negative for 
any further complaints or medical findings related to a right 
shoulder disability or injury.  However, on a September 1974 
Report of Medical History the veteran reported right shoulder 
pain, and a diagnosis of recurrent strain, right shoulder was 
made.  The July 1976 separation examination was negative for 
any findings of a right shoulder disability.

Post-service medical records reflect occasional complaints of 
intermittent right shoulder pain, beginning in February 1993.  
During a VA outpatient treatment visit in January 2004, the 
veteran reported right shoulder pain and indicted that he had 
a fractured right clavicle.  Upon examination however, x-rays 
showed a normal right shoulder.  There was full active range 
of motion of both shoulders and strength was within normal 
limits.  Some winging of the scapular was noted.  The 
etiology of his right shoulder pain was not clear.  Another 
VA outpatient treatment record, also dated in January 2004, 
reflects that the veteran indicated that his chronic right 
shoulder pain stemmed from an accident that occurred while he 
was in the military.  VA "problem lists" compiled in 
November 2003 and February 2004, are negative for any 
diagnosed right shoulder disorders.

During his September 2005 RO hearing, the veteran stated that 
during service, he was required to service a deuce-and-a-
half, including removing 10 wheels, servicing the bearings 
and the brakes.  That was when his right shoulder problems 
began.   

In sum, there is no post-service evidence of a diagnosed 
right shoulder disability.  Both objective examination and X-
ray studies failed to find identifiable pathology of the 
right shoulder.  Although VA outpatient treatment records 
show occasional complaints of right shoulder pain with 
physical therapy treatment; a right shoulder disorder has not 
been clinically diagnosed.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present right shoulder disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-
144 (1992).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  
"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Thus, since 
the Board notes there is no competent evidence of a chronic 
right shoulder disability existing at separation from service 
or at present, the veteran is not entitled to disability 
compensation.  

Although the veteran sincerely believes that he has a right 
shoulder disability, there is no indication that he has 
specialized medical knowledge or training that would render 
him competent to proffer such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  


Degenerative disc and joint disease, L4-5, with annular tear,
and history of lumbosacral strain

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006) 


In an October 2005 rating decision, the RO reopened a claim 
of entitlement to service connection for lumbosacral strain, 
and granted service connection on the merits.  The 
lumbosacral strain was recharacterized as degenerative disc 
and joint disease, L4-5, with annular tear, with history of 
lumbosacral strain based upon the findings of a 2003 MRI 
report and a September 2005 VA examination.  The RO initially 
assigned an initial disability rating of 40 percent, pursuant 
to 38 C.F.R. § 4.40, 4.45, and 4.71a, Diagnostic Code 5425 
(2006), and effective from December 5, 2003, the date the 
claim to reopen was received.  

The veteran now contends that he is entitled to an initial 
disability rating in excess of 40 percent.  The Board has 
considered his contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

VA outpatient records accumulated over the course of this 
appeal reflect ongoing treatment for the veteran's chronic 
low back pain.  An MRI performed in September 2003 revealed 
an impression of degenerative disc disease at the L3-4, L4-5, 
and L5-SI level, most marked at the L4-5 level as described 
above with a central annular tear at this level.  The 
combination of degenerative changes at this level resulted in 
moderate central spinal stenosis.  The diagnosis was spinal 
stenosis, degenerative joint disease, and annular tear.  

A February 2004 VA outpatient treatment record showed the 
veteran reported spasms in back and legs, which was noted to 
likely be related to the annular tear.  Additional VA 
outpatient treatment records since September 2004 reflect 
that the veteran's low back pain occasionally radiated to his 
legs; and that he occasionally used a back brace, canes and 
crutches for ambulation.  In November 2004, the veteran 
complained of low back pain radiating to the legs.  It was 
worse with standing, walking, and lifting.  He had been 
extensively evaluated in the VA outpatient pain clinic 
including EDS and facet injections with only minimal relief.  
He had no weakness or numbness in the legs, and no 
urinary/bowel complaints were voiced.  A L2-5 laminectomy had 
been recommended, but financial reasons preventing the 
veteran from having the surgery.  Objective examination 
revealed limited lumbar flexion, with no joint swelling, and 
no sacroiliac tenderness.  The assessment was chronic 
mechanical low back pain with no evidence of myelopathy.  The 
veteran has not had surgery for low back disability.

During his September 2005 personal hearing at the RO, the 
veteran testified that his back condition prevented him from 
doing many things he would like to do.  His physical 
limitations made it difficult for him to work for anyone 
other than himself.

The veteran underwent a VA examination in September 2005, 
where he reported that the chronic back pain, which began in 
November 1972, had become worse within the past 3-4 years 
with ridicular symptoms down his legs.  He stated that he 
still worked as a floor installer, and had been using 
crutches for the last 3 1/2 years because of his legs giving 
out with pain.  He was said to be able to walk about 100 feet 
during an episode of neurogenic claudication in his legs due 
to spinal stenosis.  Pain medication, epidural and facet 
injections, physical therapy, and acupuncture techniques have 
not provided significant relief of his back pain.  

Upon physical observation, the veteran did not appear to be 
in acute distress. He walked with forearm crutches 
bilaterally.  On standing, his trunk was bent at about 10 
degrees at the waist level, with head forward posture and 
increased cervical lordosis.  There was no scoliosis in the 
back.  Forward flexion was limited to 45 degrees; 
hyperextension was possible only to neutral standing, with 
straight position barely possible.  Lateral flexion was 
limited to 10 degrees bilaterally and rotational movement to 
20 degrees bilaterally.  All of the movements were painful, 
guarded, and weak.  There was tenderness in the lumbar 
paraspinal muscle bands bilaterally, with no focal 
neurological deficit in the lower extremities.  Deep tendon 
reflexes were symmetrical and nondiagnostic.  Sensation was 
intact.  Straight-leg rising caused pain in the lower back at 
30 degree elevation on the right and 60 degree elevation on 
the left.  

The veteran was not able to complete even 5 repetitions of 
trunk-forward bending and re-extension to standing position 
because of the low back pain within pain-tolerable levels.  
In his assessment, the examiner noted that the veteran has 
been involved with strenuous physical jobs from a young age, 
including landscaping, plumbing and now carpeting.  His 
current back disorder was obviously related to his strenuous 
lifestyle, injury, and chronic stress to his back, developing 
degenerate disc disease and arthritis in the back.

Based upon the evidence, the Board finds that a disability 
rating in excess of 40 percent is not warranted.  In order to 
warrant the next highest evaluation, which is 50 percent, the 
evidence must show unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2006).  The Board notes that the 
cumulative treatment records does not contain specific 
findings, such as range of motion studies, which would allow 
the Board to evaluate the low back disability according to 
applicable diagnostic criteria.  Presently, only the 
September 2005 VA examination contains range of motion 
findings necessary for evaluation of the veteran's low back 
disability.  

During the September 2005 VA examination, the veteran was 
able to forward flex to 45 degrees, and there was no 
scoliosis.  Diagnostic Code 5242 provides for a 20 percent 
rating with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted upon evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Clearly then, 
as the veteran was able to demonstrate forward flexion to 45 
degrees, only the criteria for a 20 percent disability 
evaluation was met based on the veteran's demonstrated range 
of motion.  

However, the RO also considered the objective findings of 
additional functional impairment caused by the veteran's low 
back disability.  Specifically, the examiner noted that the 
veteran was not able to complete even five repetitions of 
forward flexion and re-extension to standing position due to 
pain.  All of the range of motion movements were painful, 
guarded, and weak.  Thus, on the basis of the foregoing, the 
Board finds that functional impairment has been reasonably 
shown to be due to the veteran's service-connected low back 
disability; and is contemplated in the currently assigned 40 
percent disability evaluation.  There is no indication that 
pain, due to disability of the spine, has caused functional 
loss greater than that contemplated by the 40 percent 
evaluation assigned; and any additional functional impairment 
does not more nearly reflect the criteria required for the 
assignment of the next highest disability evaluation.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

In addition, with respect to a higher rating based on the 
frequency and extent of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician), the record does not reflect that 
the veteran was prescribed bed rest, for any period 
approaching a total duration of at least six weeks during the 
past 12 months to justify a 60 percent under Diagnostic Code 
5243.  38 C.F.R. § 4.71a (2006).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected lumbar spine disability, some 
interference with his employment is foreseeable.  In fact, 
the records reflect that the veteran is self-employed and 
only works part time as a floor installer due to his back 
disability.  However, the record does not reflect frequent 
hospitalization for treatment of his service-connected back 
disorder; and in fact the veteran has repeatedly declined the 
recommended surgery for his low back disability.  

The Board does not dispute the veteran's contentions that his 
back disability has caused him to restrict his activities.  
Even so, such complaints have been taken into consideration 
in the decision to assign a 40 percent evaluation for the 
lumbar spine.  As noted, the veteran's disability does not 
meet the criteria necessary for a rating higher than 20 
percent.  Thus, the Board finds the currently assigned 40 
percent rating, adequately contemplates the symptomatology 
shown and further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.  See Bagwell v. Brown, 9 Vet.App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995); see 
also Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  


Bilateral hearing loss

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 
6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2006).

The RO awarded service connection for bilateral hearing loss 
based upon findings presented at a March 2004 VA audiological 
examination, which noted that the veteran's current hearing 
loss was related to his history of military noise exposure.  
The veteran was assigned an initial non-compensable 
disability evaluation, effective December 5, 2003, for the 
hearing loss disability.  

The veteran now contends he is entitled to an initial 
compensable disability rating for bilateral hearing loss.  
The Board has considered his contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

The vast majority of the VA and non-VA medical treatment 
records are negative for any evidence sufficient to rate the 
bilateral hearing loss disability.  There are two VA 
audiological examination reports of record, sufficient for 
rating purposes.  

In March 2004, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
10
5
45
45
26
LEFT
10
10
5
40
45
25

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

Applying the above results to the Table VI chart, a puretone 
threshold average of 26 and a speech discrimination of 96 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 25 and a speech 
discrimination of 96 percent, in the left ear, will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart (with neither ear being the "poorer" ear), 
a level I for the right ear, combined with a level I for the 
left ear, will result in a 0 percent compensation evaluation.  

The veteran underwent an additional VA audiology examination 
in January 2006.  The examiner indicated that hearing 
sensitivity had been stable since the prior evaluation in 
March 2004.  Pure tone thresholds, in decibels, were reported 
as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
10
10
50
45
29
LEFT
10
10
5
45
45
26

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.

Applying the above results to the Table VI chart, a puretone 
threshold average of 29 and a speech discrimination of 92 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 26 and a speech 
discrimination of 92 percent, in the left ear, will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart (with neither ear being the "poorer" ear), 
a level I for the right ear, combined with a level I for the 
left ear, will result in a 0 percent compensation evaluation.  

The veteran testified regarding his bilateral hearing loss 
disability at a local RO hearing in September 2005.  He 
described his difficulty hearing higher-pitched sounds, such 
as women's voices.

Based upon the available evidence, the Board finds that an 
initial compensable evaluation of 10 percent, or higher, is 
not warranted.  The two VA audiological examinations of 
record clearly show that the veteran's level of hearing 
acuity does not meet the statutory criteria for a compensable 
evaluation.  Level I hearing has been present bilaterally 
during both VA examinations.  The Board has also reviewed the 
cumulative VA outpatient treatment records as well as private 
medical records.  None of these records show findings that 
demonstrate a compensable evaluation is warranted.  

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

On the basis of the foregoing, the Board concludes the levels 
of disability shown do not warrant an initial disability 
rating in excess of 10 percent.  With due consideration to 
the provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted for any portion of the time period under 
consideration.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected bilateral hearing loss, which would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As it regards all of the increased rating claims on appeal, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a right shoulder disability is denied.

An initial disability rating, in excess of 40 percent, for 
degenerative disc and joint disease, L4-5, with annular tear, 
and history of lumbosacral strain is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran contends he is entitled to service connection for 
post-traumatic stress disorder (PTSD).  In particular, he 
avers that his duties as an air traffic controller were very 
stressful and caused PTSD.  The Board finds that additional 
development is required before adjudication.  

The service personnel and medical records do not indicate 
that the veteran participated in direct combat against enemy 
forces during his Army service.  The service records reflect 
that one of his military occupational specialties was an air 
traffic controller (ATC), assigned to 284th Aviation Company 
(ATC), which provided tactical support for the 2nd Aviation 
Battalion, 2nd Infantry Division.  The available service 
records from the veteran's ATC duties do not include 
reference to any emergency situations.  Post-service VA 
outpatient treatment records, a September 2003 record from 
the Bristol Hospital, and a September 2004 opinion of T.E.M., 
LCSW of the Vet Center, show current diagnoses of PTSD.  

In his September 2002 written stressor summary, the veteran 
alleged several stressors, most of which are non-specific.  
He indicated that during his tour in Korea, from August 1974 
to September 1975, his company controlled and coordinated 
most of the medical evacuation flights in and out of the DMZ 
and that this was stressful.  The veteran also identified 
several other generalized stressors including: being on 
"yellow alert" for dispatch to Vietnam; being stationed in 
Germany during the 1972 Olympic incident involving the 
Palestinians; and having to "watch out" for Baden Meinhoff 
Gang and the Red Brigade.  

However, the veteran did allege one stressor of a specific 
nature.  In this regard, he stated that while working at the 
Air Traffic School in Ft. Rucker, Alabama as a shift 
supervisor with training responsibilities, several warrant 
officer candidates (W.O.C.'s) committed suicide by jumping 
and/or walking into main and tail rotors, and one individual 
committed suicide with a gun.  Service personnel records 
indicate that he was stationed at Ft. Rucker from June 4, 
1974 to August 4, 1974.  

At a local RO hearing in September 2005, the veteran 
identified additional stressors also of a very general 
nature, including that he had to handle emergencies in his 
air traffic controller duties, such as coordinating requests 
medical evacuation assistance while receiving radio 
transmission reports that claymore mines were "blowing up on 
our guys."  He testified that he did not know whether any of 
the men died during that incident.  He also testified that 
while in Korea, he watched combat from a distance.  He denied 
experiencing any rocket or mortar attacks.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. 38 C.F.R. § 3.159.  In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. § 
3.159(c)(2).

The Board notes that many if not all of the veteran's alleged 
stressors are not of the sort capable of being verified, with 
the exception of the alleged suicides.  It is unclear also, 
whether the veteran actually witnessed any of the individuals 
committing suicide.  

As these particular stressor events have not yet been 
verified, additional development is necessary in order to 
fairly decide the claim.  The RO should request the veteran 
to provide specific information including, whether he 
actually witnessed certain individuals commit suicides, the 
names of those individuals who committed suicide, and a two-
month date range of the alleged stressful events in the 
attempt to obtain verification from the U. S. Army and Joint 
Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:
		
1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2006).

2.  The veteran should be provided one last 
opportunity to itemize and provide specific 
information regarding the stressor event(s) 
he alleges occurred in service (specifically 
the warrant officer suicides).  He should be 
asked to indicate whether he actually 
witnessed any of the alleged suicides; and 
identify specific dates (within a 60 day 
period), locations, unit numbers, and the 
names of those individuals involved.  

3.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
veteran provides an additional statement, 
as requested above.  Of particular 
interest would be any information 
regarding deaths at Ft. Rucker from June 
4, 1974 to August 4, 1974.  This summary 
and a copy of the veteran's DD 214 and 
other service personnel records should be 
sent to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  

4.  If, and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify whether 
he has PTSD related to documented 
stressors during service.  The AMC/RO must 
specify for the psychiatrist the stressor 
or stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be provided 
to the psychiatrist for review in 
conjunction with the examination, together 
with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in- 
service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  Adequate reasons and bases 
for any opinion rendered must be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


